PER CURIAM.
The State Road Department has appealed from an order granting the Blues a new trial in a condemnation case on the grounds that the jury award was less than *748the amount necessary to fully compensate the Blues. We agree and affirm.
The Appellees’ petition for assessment of attorney’s fees is granted. The amount of same for services rendered in this Court shall be determined by the trial court upon the conclusion of this cause. See Smith v. City of Tallahassee, 198 So. 2d 380 (Fla.App. 1st 1966).
Affirmed.
RAWLS, Acting C. J., and JOHNSON and SPECTOR, JJ., concur.